 In the MatterofTimDIAMOND MATCI-ICOMPANY,EMPLOYERandINTERNATIONALUNION,A.F.ofL., PETITIONERCase No. 1-R-3310.Decided February 13, 1947Mr. Edward W. Lyman, Jr.,of Springfield, Mass., for the Employer.Mr. William F. Malone,of Holyoke, Mass., for the Petitioner.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Spring-field,Massachusetts, on October 30, 1946, before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed? -Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Diamond Match Company, a Delaware corporation, is engagedin the manufacture of matches in several States of the United States.The instant proceeding involves only the Employer's Springfield,Massachusetts, plant. In the past 6 months, for this plant, the Em-ployer purchased raw materials valued in excess of $200,00, of which75 percent was obtained from sources outside the State of Massa-chusetts.During the same period the Employer sold finished prod-ucts from this plant valued in excess of $200,000, of which 80 percentwas shipped to points outside the State.IThe Employer objected to the Board's procedure in holding a hearing prior to the elec-tion to ascertain the composition of the unit, but contended that the right to voteof any employees in dispute should be determined at the time of the election by challeng-ing their ballots, and then, if the challenged ballots are sufficient to affect the results ofthe election,the Board should hold a hearing thereon to determine the validity of suchchallenges.We find no merit to this contention.The Board has the administrativeauthoi-ity to hold a hearing at any stage of the investigation to give the pasties anoppoitunityto be heard on any issues raised therebySee Section 9 (c) of the NationalLabor Rela-tions Act,andInland Empire District Council, Lmnben of Sun mill11`oi l ei sUn:on % 7hliis,et al ,325 U S 69772N L R B , No 111.577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the. National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Employer and the Petitioner agree that all office and clericalemployees at the Employer's Springfield, Massachusetts, plant, ex-cluding executives and supervisory employees, constitute an appro-priate unit.However, they are in dispute with respect to certainalleged supervisory employees discussed below.The Employer, contrary to the Petitioner, seeks the exclusion ofJoseph Gumminski and David Bassing from the unit on the groundthat they are supervisory employees.For the same reason, the Peti-tioner, despite the Employer's contention otherwise, would excludeJ. C. Lovett and Eileen Crozier from the unit.The record is clear.however, that despite certain factors which are indicia of supervisoryauthority on the part of these employees, none of them exercise suchauthoritywithin the meaning of the Board's definition thereof.Accordingly, we shall include these employees in the appropriate unit.We find that all office and clerical employees 3 at the Employer'sSpringfield, Massachusetts, plant, excluding executives, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.2 J C Lovettacts as office manager in the rare instanceswhen the regularoffice niaua-ger is absent because of illness or other reasons.Eileen Crozier has no oneregularly underher supervision;on infrequent occasions she requires the temporary assistance of one ort«o employeesAlthoughDavid Bassing is listed in the Employer's organization chartas "head time keeper,"he merely ielays directions and orders from the office, manager to,the employees who work with him. Joseph Gumminski,a shipping and stock clerk,merely as a more experienced employee,directs the work of two other employees who work:with him3IncludingJ.C Lovett,Eileen Crozier, Joseph Gumminski and David Bassing. THE DIAMOND MATCH COMPANYDIRECTION OF ELECTION579As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Diamond Match Company,Springfield, Massachusetts, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Office Employees' International Union, A. F. of L.,for the purposes of collective bargaining.